                                                 THE HONORABLE RICARDO S. MARTINEZ




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE

 CHI CHEN, et al.,
                                                NO. 2:16-cv-01109-RSM
                       Plaintiffs,
                                                (Consolidated with No. 2:16-cv-01113-RSM)
 v.

 U.S. BANK NATIONAL                             ORDER GRANTING U.S. BANK’S
 ASSOCIATION; QUARTZBURG                        MOTION TO DISMISS CLAIMS
 GOLD, LP; ISR CAPITAL, LLC;                    ALLEGED AGAINST U.S. BANK BY
 IDAHO STATE REGIONAL CENTER,                   PLAINTIFF XINKAI LI
 LLC; and SIMA MUROFF,

                       Defendants.

       THIS MATTER came on regularly before this Court upon Defendant U.S. Bank National

Association’s Motion to Dismiss Claims Alleged Against U.S. Bank by Plaintiff Xinkai Li. The

Court has considered the motion and all papers filed in support, in opposition and in reply, and is

otherwise fully apprised.

       Now, therefore, it is hereby ORDERED:

       1.      U.S. Bank National Association’s Motion to Dismiss Claims Alleged Against U.S.

 ORDER GRANTING U.S. BANK’S MOTION TO                          DORSEY & WHITNEY LLP
                                                                  701 FIFTH AVENUE, SUITE 6100
 DISMISS CLAIMS OF PLAINTIFF XINKAI LI -                            SEATTLE, WA 98104-7043
 Page 1                                                               PHONE: (206) 903-8800
                                                                      FAX: (206) 903-8820
 2:16-cv-01109-RSM
Bank by Plaintiff Xinkai Li is GRANTED.

       2.       All claims alleged against U.S. Bank National Association by Plaintiff Xinkai Li

are hereby DISMISSED with prejudice, and without an award of fees or costs to any party.

       Dated this 21 day of October 2019.




                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE




Presented by:

DORSEY & WHITNEY LLP

/s/ Shawn Larsen-Bright
Peter Ehrlichman, WSBA #6591
Jeremy (Jake) Larson, WSBA #22125
Shawn Larsen-Bright, WSBA # 37066
701 Fifth Avenue, Suite 6100
Seattle, WA 98104-7043
(206) 903-8800
ehrlichman.peter@dorsey.com
larson.jake@dorsey.com
larsen.bright.shawn@dorsey.com

Attorneys for Defendant U.S. Bank National Association




 ORDER GRANTING U.S. BANK’S MOTION TO                         DORSEY & WHITNEY LLP
                                                                701 FIFTH AVENUE, SUITE 6100
 DISMISS CLAIMS OF PLAINTIFF XINKAI LI -                          SEATTLE, WA 98104-7043
 Page 2                                                             PHONE: (206) 903-8800
                                                                    FAX: (206) 903-8820
 2:16-cv-01109-RSM
